OFFICE ACTION
Allowance Subject Matter
Claims 17-33 & 35-37 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Hebding et al (U.S. Patent 8,869,200) in view of Knechtel et al (U.S. Publication 2019/0198395), does not anticipate or suggest, inter alia, such limitations as: “a seed layer arranged between the solder layer and the dielectric layer, wherein the seed layer comprises the first metal and a second metal, wherein the second metal is less noble than the first metal, wherein an amount of the second metal in the seed layer is between 0.5 wt% and 10 wt%, and wherein the first metal is Au and the second metal is Zn” (as applied to Claim 17); “wherein the seed layer comprises a first metal and a second metal, wherein the second metal is less noble than the first metal, wherein an amount of the second metal in the seed layer is between 0.5 wt% and 10 wt%, or a ratio of the first metal to the second metal in the seed layer is between 95:5 and 99:1; and applying a solder layer comprising the first metal to the seed layer” (as applied to Claim 27); and “a seed layer arranged between the solder layer and the dielectric layer, the seed layer being directly adjacent to both the solder layer and the dielectric layer so that no further layers are arranged between the solder layer and the seed layer, wherein the seed layer comprises the first metal and a second metal, wherein the second metal is less noble than the first metal, wherein an amount of the second metal in the seed layer is between 0.5 wt% and 10 wt%, and wherein the first metal is Au and the second metal is Zn” (as applied to Claim 37), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 08/23/2019, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
.
May 03, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815